DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 5, 9 and 13. Applicant previously cancelled claims 2, 6, 10 and 14 on a prior office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-9, 11-13 and 15-18  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Status of claims:
Claims 1, 3-5, 7-9, 11-13 and 15-18 are pending in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/21 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 3-5, 7-9, 11-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US20180027522) (hereinafter Lee) and Yu et al. (US20130064239) (hereinafter Yu) and in view of Lee et al. (US20200015191) (hereinafter Lee 2).
Per claim 1, Lee discloses a method of a base station in a wireless communication system, the method comprising: transmitting, to a terminal, system information including information related to beams (paragraph 0092 and 0093, i.e. a network node, e.g. eNB or transmission/reception point (TRP), may sweep its antenna beams fully or partially for DL transmission and the UE performs DL synchronization with the eNB. The UE may receive master information block (MIB) and/or system information block (SIB) from the eNB); identifying a paging occasion for transmitting a paging message to the terminal (paragraph 0093, i.e. the UE may calculate a paging interval where the UE should monitor a paging channel to receive a paging indicator or a paging message. The paging interval may be one of the PO, PTW, PF or paging hyper frame); and transmitting, to the terminal, a same paging repeatedly through all transmission beams based on the paging occasion (paragraph 0090 and 0093, i.e. the UE may monitor a first period where a paging indicator can be transmitted and repeated over multiple beams. The first period may correspond to a paging interval and the UE may calculate a paging interval where the UE should monitor a paging channel to receive a paging indicator or a paging message. The paging interval may be one of the PO, PTW, PF or paging hyper frame), wherein the paging occasion is identified by the terminal (paragraph 0090 and 0093, as previously described above but fails to explicitly disclose wherein a number of beams is determined based on the information related to beams included in the system information and wherein the paging occasion consists of multiple time slots.

on the information related to beams included in the system information (paragraph 0037, i.e. the terminal
that detects the SCH-2 252 confirms that the number of TX beams is five by using the system
information) but both Lee and Yu fails to disclose wherein the paging occasion consists of multiple time slots.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Yu into the invention of Lee,
Lee provides a user equipment (UE) receives a beam-formed paging message based on a feedback,
which is transmitted by the UE to a network and Yu provides an operation of a base station
includes generating a synchronization signal to be transmitted through a Synchronization Channel (SCH),
generating a broadcast signal to be transmitted through a Broadcast Channel (BCH), and transmitting
repetitively the SCH and the BCH by performing beamforming on the channels with different transmission
beams.in order to prevent propagation path loss by a technique of a signal subjected to beamforming is
transmitted and received starting from an initial access time point, where the user terminal obtains
synchronization and system information, see Yu, paragraph 0006, but both Lee and Yu fails to disclose wherein the paging occasion consists of multiple time slots.
	Lee2 discloses wherein the paging occasion consists of multiple time slots (paragraphs 95 and 0123, i.e. the paging indicators of each paging occasion may be repeated in different time slots. Different time slots may correspond to different beams).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Lee2 into the invention of Lee and Yu, where Lee provides a method may comprise the steps of: receiving, from a base station, an uplink feedback indicator indicating whether uplink feedback for a paging indicator is enabled in order to have a better quality of service via feedback paging transmissions to avoid unnecessarily uplink access, see Lee2, paragraphs 0004 and 0005.
Per claim 3, the combination discloses the method of claim 1, wherein Lee discloses a paging
frame is identified based on an identifier of the terminal (paragraph 0093 and 0094), wherein the paging
occasion is identified based on an identifier of the terminal (paragraph 0093 and 0094), and wherein the

(paragraph 0067, i.e. one paging frame [PF]is one radio frame, which may contain one or multiple POJ[s])

Per claim 4, the combination discloses the method of claim 1, wherein Yu discloses a
synchronization signal is actually transmitted on the beams during a specific unit (paragraph 0036, the
beam ID can be indicated by using at least one of a sequence constituting the synchronization signal, a
position of a subcarrier to which the synchronization signal is mapped).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Lee, Yu and Lee2 in order to prevent propagation path loss by a technique of a signal subjected to beamforming is transmitted and
received starting from an initial access time point, where the user terminal obtains synchronization and system information, see Yu, paragraph 0006.
	Per claim 5, refer to same rationale as explained in claim 1 (however from the perspective of terminal instead of a base station).
Per claim 7, refer to same rationale as explained in claim 3.
Per claim 8, refer to same rationale as explained in claim 4.
Per claim 9, refer to same rationale as explained in claim 1 (paragraph 0008, transceiver and processor that controls the transceiver).
Per claim 11, refer to same rationale as explained in claim 3.
Per claim 12, refer to same rationale as explained in claim 4.
Per claim 13, refer to same rationale as explained in claim 1 (paragraph 0008, transceiver and processor that controls the transceiver).
Per claim 15, refer to same rationale as explained in claim 3.
Per claim 16, the combination discloses the method of claim 5, Lee discloses further comprising: selecting beams corresponding to at least one of the beams, and receiving the paging message in beams corresponding to the selected beams (paragraph 0008, i.e. a feedback indicating the selected beam to 
Per claim 17, refer to same rationale as explained in claim 4.
Per claim 18, refer to same rationale as explained in claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647